Electronically Filed
                                                    Supreme Court
                                                    SCWC-28501
                                                    09-NOV-2010
                                                    01:00 PM



                           SCWC-28501


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



  RICHARD MARVIN III, and AMY MARVIN, individually and as Next

  Friends of IVY MAE MARVIN, SADIE MARVIN, SAVANNAH MARVIN and

   ANABELLE MARVIN, minors; WYLIE HURD; NICHOLAS FRED MARVIN,

 individually and as Next Friend of ALANA MARVIN, minor; AARON

   MARVIN; BARBARA NELSON; JEFFREY McBRIDE; MARITA ZIMMERMAN,

individually and as Next Friend of TEVA DEXTER and LIKO McBRIDE,

                             minors,


               Petitioners/Plaintiffs-Appellees,


                              vs.


    JAMES PFLUEGER, PFLUEGER PROPERTIES; and PILA'A 400, LLC,

               Respondents/Defendants-Appellants.

-----------------------------------------------------------------

    JAMES PFLUEGER, PFLUEGER PROPERTIES; and PILA'A 400, LLC,

            Respondents/Counterclaimants-Appellants,


                              vs.


RICHARD MARVIN III; AMY MARVIN; NICHOLAS FRED MARVIN and JEFFREY

    McBRIDE, Petitioners/Counterclaim-Defendants-Appellees.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                      (CIV. NO. 02-1-0068)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Nakayama, J., for the court1

                                                  )

            Petitioners’ application for writ of certiorari filed

on September 28, 2010, is hereby accepted.

            DATED:   Honolulu, Hawai'i, November 9, 2010.

                                           FOR THE COURT:

                                           /s/ Paula A. Nakayama 

                                           Associate Justice

Peter Van Name Esser

and Teresa Tico for 

petitioners on the

application





     1
       Considered by: Nakayama, Acting C.J., Acoba, and Duffy, JJ., Circuit

Judge Wilson, in place of Recktenwald, C.J., recused, and Circuit Judge Border

assigned by reason of vacancy.


                                      2